STATE OF MICHIGAN

                            COURT OF APPEALS



FLORINE CRITE,                                                       UNPUBLISHED
                                                                     December 29, 2016
               Plaintiff-Appellant,

v                                                                    No. 329073
                                                                     Wayne Circuit Court
DETROIT ENTERTAINMENT, LLC, doing                                    LC No. 14-010867-NO
business as MOTOR CITY CASINO,

               Defendant-Appellee.


Before: K. F. KELLY, P.J., and GLEICHER and SHAPIRO, JJ.

PER CURIAM.

         Plaintiff appeals as of right an order granting defendant’s motion for summary disposition
in this premises liability action. We affirm.

       Plaintiff alleges that while an invitee on defendant’s premises she fell because of an
unreasonably hazardous walking surface. The alleged hazard was a ramped hallway leading
from the hotel to a dining area in the casino. The hallway is inclined and partially covered with
what the parties have referred to as a “sculpted carpet” in which some fibers are slightly longer
than others, apparently on the order of a millimeter or two. Plaintiff asserts that she fell because
she could not tell that the floor was inclined and/or because her toe caught on “what [she]
presumed” was a raised portion of the carpet. Defendant filed a motion for summary disposition
arguing that plaintiff had failed to raise a genuine issue of material fact as to the existence of a
hazard and that if any hazard existed, it was open and obvious. The trial court agreed with both
of defendant’s arguments and granted the motion. We affirm.1

       In Bertrand v Alan Ford, Inc, 449 Mich. 606, 614-616; 537 NW2d 185 (1995), our
Supreme Court explained that different floor levels are a common, everyday occurrence. Absent
something about their character or location that would make them unreasonably dangerous, a
premises owner has no duty to make the area foolproof. Id. at 616-617. Bertrand involved


1
 We review the trial court’s grant of summary disposition “de novo to determine if the moving
party is entitled to judgment as a matter of law.” Maiden v Rozwood, 461 Mich. 109, 118; 597
NW2d 817 (1999).



                                                -1-
consolidated appeals, which provide contrasting examples of when summary disposition is
appropriate. Id. at 618-625. In one appeal, the plaintiff testified that she did not see the step,
which caused her to trip and fall. Id. at 619. The Court found that the trial court properly
granted summary disposition in that case because the plaintiff failed to establish that there was
anything unusual about the step that would pose an unreasonable risk of harm. Id. at 621. In the
other appeal, the Court found summary disposition was inappropriate because there was a
question of fact as to whether pedestrian traffic and the location of a door made a step
unreasonably dangerous. Id. at 624-625.

        Likewise, in Novotney v Burger King Corp, 198 Mich. App. 470, 473-474; 499 NW2d 379
(1993), we considered whether an inclined, handicap access ramp was unreasonably dangerous
or open and obvious and found that a handicap access ramp was a “simple product” that was
discoverable upon casual inspection. The fact that the plaintiff did not notice the incline was
irrelevant to whether it presented a danger. Id. at 474-475. We explained that for the plaintiff to
survive the defendant’s motion for summary disposition, she must present “sufficient evidence to
create a genuine issue of material fact that an ordinary user upon casual inspection could not
have discovered the existence of the inclined handicap access ramp” and that it was not relevant
that the plaintiff herself failed to see the ramp. Id. at 475. Additionally, we found an affidavit of
a construction safety expert stating that the ramp should have been painted a contrasting color to
be insufficient to establish that the ramp was not discoverable by an ordinary person upon casual
inspection. Id.

        In the present case, plaintiff has presented no basis to conclude that a long hallway with a
slight incline constitutes an unreasonably hazardous condition. Nor does she articulate why the
“sculpted carpet” constitutes an unreasonable hazard. She presents no measurements
demonstrating an excessive variation of carpet fibers. Moreover, we have reviewed the
photographs and video evidence submitted to the trial court, and we agree with the trial court that
they do not give rise to any question of material fact such that a jury could find the walkway to
be unreasonably hazardous or not obvious upon casual inspection. Plaintiff does present an
affidavit from one person stating that she has also tripped in the same hallway, but the affidavit
offers no details or additional information that might support a jury finding that the hall is
unreasonably dangerous. Plaintiff has failed to come forward with sufficient evidence to create a
genuine factual issue about whether an ordinary user would have discovered the incline upon
casual inspection. The trial court did not error in granting defendant’s motion for summary
disposition.

       Affirmed.



                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Douglas B. Shapiro




                                                -2-